Citation Nr: 0413770	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that letters regarding VA's duty to assist 
were sent to the veteran in January 2001 and August 2001.  
However, these letters did not specifically inform the 
veteran of the evidence and information necessary to 
substantiate her claim of service connection for diabetes 
mellitus.  

The Board also notes that the veteran, in her September 2002 
substantive appeal indicated that she had been diagnosed with 
diabetes mellitus by a civilian physician but that she was 
unable to obtain the records because they had been destroyed 
in an office flood.  

The veteran should be given the opportunity to identify the 
diagnosing physician so that he or she may provide any 
available evidence pertaining to the veteran's claim.  

The veteran also maintained that medical treatment during 
service should document the symptoms of diabetes mellitus.  
She argued the possibility that her complete service medical 
records had not been obtained.  

In a November 2002 statement, the veteran's representative 
argued that various symptoms chronicled in the veteran's 
service medical records could have been indicators of 
diabetes mellitus.  The Board therefore concludes that 
additional development of the medical evidence in this case, 
to include a VA examination, is necessary prior to further 
appellate review.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  The RO 
should specifically inform the veteran 
that she may identify the physician who 
diagnosed her diabetes mellitus so that 
information or evidence may be sought 
from that individual.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by her, the RO should so 
inform the veteran and her 
representative, and request them to 
provide such evidence.  

3.  The RO should also take appropriate 
steps to obtain any additional existing 
service medical records from the 
veteran's Army National Guard units.  All 
attempts to obtain service medical 
records should be clearly documented in 
the claims folder.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed diabetes mellitus.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
diabetes mellitus is etiologically 
related to her active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Then the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



